Exhibit 99.1 VirnetX Declares Essential Patents for 4G Security Leadership in Security Sector Greatly Expands Licensing Opportunities SCOTTS VALLEY, Calif. – December 2, 2009 – VirnetX Holding Corporation (NYSE Amex: VHC), a secure real-time communications and collaboration technology company, today announced that it has declared to the 3GPP (3rd Generation Partnership Project) that its U.S. and international patents are or may be essential to Long Term Evolution (LTE) and 4G wireless specifications.
